Citation Nr: 0944665	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a carcinoid tumor of the colon with lymph node 
metastasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from June 1951 until he 
retired in September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


REMAND

The Board is of the opinion that further development is 
required before the Veteran's claim on appeal is decided.

The Veteran was afforded a VA examination in September 2005.  
At this examination the Veteran reported that he experienced 
indigestion and intermittent right lower quadrant pain, along 
with frequent bouts of diarrhea.  He reported that he took 
medication for his symptoms.  Upon physical examination the 
Veteran appeared well-nourished and well-developed.  The 
Veteran's abdomen was positive of non-rebound and he 
experienced right lower quadrant pain on palpation.  The 
examiner reported that the bowel sounds were hyperactive. 

The examiner also provided an addendum opinion in which he 
stated that a carcinoid tumor such as the Veteran's is a non-
cancerous, slow growing tumor.

In a January 2006 rating decision the Veteran was granted 
service connection with a 10 percent evaluation for a 
carcinoid tumor of the colon with lymph node metastasis.  He 
appealed this evaluation.

In a statement received from the Veteran in March 2006, the 
Veteran reported that he has experienced almost constant 
diarrhea since his return from serving in the Republic of 
Vietnam in 1969.  He reported that he experienced diarrhea 
approximately 4-5 times daily and that his stomach stayed in 
a, more or less, constant state of agitation.  

In a statement received with his substantive appeal in 
December 2006, the Veteran reported that he experienced 
regular abdominal distress and routine diarrhea.  He reported 
that as a result of the medication he took in an effort to 
control his symptoms, he also experienced episodes of 
constipation.  

Based on the statements received from the Veteran, it appears 
that the Veteran's condition has increased in severity since 
his last VA examination in September 2005.  In this regard, 
the Veteran has reported that his abdominal pain is constant 
and that he experienced more frequent episodes of diarrhea as 
well as episodes of constipation.  These symptoms were not 
reported to this extent at his last VA examination.  

The Board finds that the Veteran should be afforded a new VA 
examination in order to determine the current level of 
severity of the residuals of his carcinoid tumor of the colon 
with lymph node metastasis.

Finally, the Board notes that further development is in order 
to comply with the notice requirements of 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2009). 

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with 
notice in compliance with 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b), 
to include notice that is in compliance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

3.	Then, the Veteran should be afforded a 
VA examination by an examiner with the 
appropriate expertise to determine the 
current level of severity of his 
carcinoid tumor of the colon with lymph 
node metastasis.  The claims folder 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed. All clinical 
manifestations should be reported in 
detail. A rationale should be provided 
for all conclusions.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial disability rating in excess of 
10 percent for his carcinoid tumor of 
the colon with lymph node metastasis 
based on a de novo review of the 
record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action until she is otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



